Citation Nr: 0210130	
Decision Date: 08/20/02    Archive Date: 08/29/02

DOCKET NO.  99 14-944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for low back 
disability, to include on a secondary basis.

2.  Entitlement to a compensable evaluation for residuals of 
fractured left great toe.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel


INTRODUCTION

The veteran had inactive service from November 1979 to April 
1980, and active service from April 1980 to October 1981.

This case came before the Board of Veterans' Appeals (Board) 
on appeal of an April 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  When the veteran's case was before the Board in 
December 2000, it was remanded for additional development.  
The case was returned to the Board in April 2002 for further 
appellate action.

In May 2002, the Board received a statement from the veteran 
indicating that he was being represented by a new attorney 
with the Kentucky Department of Veterans Affairs.  In June 
2002, the Board wrote to the veteran to clarify his desires 
concerning representation.  The Board informed him that he 
could only be represented by one organization, attorney, 
agent or other properly designated representative.  The Board 
provided the veteran with the appropriate form to appoint the 
attorney as his representative and informed him that if he 
did not respond within 30 days the Board would assume that he 
did not desire representation.  The veteran has not responded 
to this request for clarification; however, upon further 
review, the Board has concluded that no clarification is 
required from the veteran since the attorney identified by 
the veteran is representing him on behalf of the organization 
designated as the veteran's representative.


REMAND

The veteran testified before the undersigned member of the 
Board in October 1999.  A transcript of that hearing is of 
record.
In his May 2002 letter, the veteran also informed the Board 
that he desired a personal hearing in Louisville or 
Lexington, KY.  In June 2002, the Board sent a letter to the 
veteran requesting clarification concerning his desires for a 
hearing.  He was informed that if he did not respond within 
30 days, the case would be remanded to the RO for the purpose 
of affording him a hearing before a member of the Board.  The 
veteran has not responded to this request for clarification.  

Accordingly, the case is REMANDED to the RO for the 
following:

The veteran should be scheduled for 
a hearing at the RO before a member 
of the Board, in accordance with the 
docket number of his appeal.  


Thereafter, the case should be returned to the Board for 
further appellate action.  No action is required of the 
veteran until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




